Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
Applicants' submission of replacement drawing, filed on 11/24/2020, is acknowledged. Applicants' amendment of the claims, filed on 11/24/2020, in response to the rejection of claims 1-3, 5-6, 20 from the non-final office action, mailed on 06/25/2020, by amending claims 1-2, 20; canceling claims 9-10; and adding new claim 21, is acknowledged and will be addressed below.

Claim Objections
Claims are objected to because of the following informalities:
The examiner notices, across the claim list, the applicants use both “the” and “said” for the same limitations. For instance, “said processing chamber”, “the processing chamber”, “said discharge interruption time”, and “the discharge interruption time”.
It is respectfully requested to use consistent term across the claim list.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 5-6 and 20-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
(1) The “during which discharge interruption time period the radio frequency power source does not output radio frequency power” of Claim 1 is not clear.
First, does it mean the previous “said discharge interruption time”? or another time period? It appears to raise antecedent basis issue.
Second, it is not clear the intention of this “during…” phrase. It appears to merely define what the discharge interruption time is. If so, use of “wherein…” phrase appears to be proper.
An appropriate change is respectfully requested.
For the purpose of an examination, it will be examined inclusive of meaning of the discharge interruption time.

The similar limitation of Claims 2 and 20 are rejected for substantially the same reason as claim 1 rejection above.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 5-6 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Ishimura et al. (US 20060171093, hereafter ‘093) in view of Iijima et al. (US 20070148364, hereafter ‘364) and Kanno et al. (US 6373681, hereafter ‘681).

A plasma processing apparatus (title, the claimed “A plasma processing apparatus”);
The vacuum container 110 (Fig. 4, [0030], the claimed “comprising: a processing chamber in which plasma processing of a sample is carried out by using plasma”);
The power of the RF power supply 101 ([0030]), and the RF wave introduced into the vacuum container through the inductive coupling window 104 generates plasma 106 through the inductive coupling effect ([0022], the claimed “a radio frequency power source which supplies a radio frequency power for generating the plasma”);
A sample 107 having a diameter of 200 mm or 300 mm is placed on the sample stage 108 and electrostatically chucked together with a dielectric coating 109 by a positive DC voltage applied to the inner electrode 114A by the DC power supply 113A and a negative DC voltage applied to the outer electrode 114B by the DC power supply 113B ([0029], the claimed “a sample stage in which a first electrode and a second electrode which electrostatically chuck the sample are arranged and on which the sample is mounted; a DC power source which applies a first DC voltage and a second DC voltage to the first and second electrodes, the first DC voltage being a positive DC voltage value, and the second DC voltage being a negative DC voltage value”);
The above apparatus may be provided with a control circuit capable of changing the positive and negative chuck voltages ([0032], note the DC voltages from the power supply 113A-B cooperates act in cooperation to control sample holding during plasma processing. Further, according to Ohm’s law, V=IR, it is obvious that the voltage provided to each of the first and second electrodes 114A,B is obtained based on each 1=I1R1 and V2=I2R2, the claimed “and a controller configured to control the DC power source to apply a predetermined positive output voltage value to the first electrode and to apply a predetermined negative output voltage value to the second electrode during a plasma discharging period; control the DC power source to apply the first DC voltage to the first electrode and to apply the second DC voltage to the second electrode”, “such that the first DC voltage value and the second DC voltage value act in cooperation”, and “wherein the first positive DC voltage value and the second negative DC voltage value are obtained based on a resistance value between the sample and the first electrode and a resistance value between the sample and the second electrode, wherein the resistance value between the sample and the first electrode is different from the resistance value between the sample and the second electrode”).

‘093 does not explicitly teach the other limitations (BOLD and ITALIC letter) of:
Claim 1: (1A) control the DC power source to apply the first DC voltage to the first electrode and to apply the second DC voltage to the second electrode such that the first DC voltage value and the second DC voltage value act in cooperation to reduce an absolute value of an electric potential difference between an electric potential of the sample and an electric potential present at an inner wall surface of said processing chamber during a time period which occurs within a discharge interruption time period, 
(1B) said discharge interruption time period occurring between two or more plasma discharging period, during which discharge interruption time period the radio frequency power source does not output radio frequency power;
(1C) wherein said time period is shorter than said discharge interruption time period and begins after the start of said discharge interruption time period and ends before the end of said discharge interruption time period,
(1D) wherein the first DC voltage is higher voltage than the predetermined positive output voltage value to the first electrode, and wherein the second DC voltage is higher voltage than the predetermined negative output voltage value to the second electrode.

‘364 is analogous art in the field of plasma processing (title). Fig. 3 of ‘364 teaches multiple plasma discharging periods, and a discharge interruption time period occurring between two plasma discharging periods, and during the discharge interruption time period, RF power source does not provide RF power.

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have added multiple plasma discharging periods and a discharge interruption time period occurring between two plasma discharging periods (this reads into the limitation of 1B), into the operational procedure of apparatus of ‘093, for the purpose of performing multiple different processes.

a residual attracting force can be reduced to zero by applying DC voltages to the electrodes for a specific time after plasma extinction (Fig. 4, lines 38-44 of col. 11, note Fig. 4 clearly shows, due to the bias power application to the substrate, the potential of wafer becomes largely lowered to a negative potential direction, and further the disclosure “for a specific time after plasma extinction” indicates the largely lowered potential on the substrate is maintained even if the plasma is extinguished. Furthermore, because the chamber wall is grounded, which is the potential is zero, even after the plasma is extinguished, the potential difference between the substrate having negatively lowered potential and the chamber wall having zero potential is maintained. This is known issue to an ordinary skill in the art, as the applicant clearly acknowledge in the conventional art of the applicants’ Fig. 3. Consequently, the disclosure obviously indicates providing a higher voltage than original voltage to increase the lowered potential of wafer to a positive potential direction, such as toward the zero potential).

As discussed in the limitation of 1B rejection with ‘093 and ‘063 above, the process of ‘093 has multiple plasma discharging periods and a discharge interruption 
 Consequently, before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have controlled the DC power supplies of ‘093, so to apply higher voltages than the original voltage of the electrodes of ‘093 after plasma extinction, in order to increase the negatively lowered potential of the substrate toward a positive potential direction, in other words, in order to reduce the potential difference between the sample and the chamber wall (this reads into the limitation of 1A and 1D), for the purpose of preventing sample contamination caused by attracting charged particles, formed during the plasma processing.

Further, ‘681 clearly teaches “for a specific time after plasma extinction”, therefore, the higher DC voltage is obviously given after the start of the discharge interruption time period. Furthermore, as shown in Fig. 5 of ‘681, the electrostatic attraction is provided before the plasma process starts, therefore, it would have been obvious to a person of ordinary skill in the art that the higher DC voltages provided to reduce the potential difference during the discharge interruption time period between two plasma discharging periods, needs to be back to the original voltages, for the purpose of providing the normal substrate holding state before the following plasma processing step starts (this reads into the limitation of 1C). Lastly, as the applicants 

Regarding to Claim 2,
Claim 2 is rejected for substantially the same reason as claim 1 rejection above, because claim 2 has substantially the same limitations as the claim 1. Note some of claim 2 limitations use different words, but they are synonyms or broader terms than claim 1, thus they clearly reads into the teaching of the claim 1 limitation.

Regarding to Claim 3,
‘093 teaches a positive DC voltage applied to the inner electrode 114A by the DC power supply 113A and a negative DC voltage applied to the outer electrode 114B by the DC power supply 113B ([0029], the claimed “wherein the DC power source is provided with a first DC power source and a second DC power source”); 

Regarding to Claim 5,
Fig. 4 of ‘681 shows the potential of wafer is changed. Further, as discussed in the claim 1 rejection above, DC voltages are applied to the electrodes to remove a residual attracting force after plasma extinction by removing a potential difference, and removing the potential difference is made by reducing the potential of the substrate on 

Consequently, before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have found an optimum value of the potential of the sample to be close to zero, for the purpose of removing a residual attracting force after plasma extinction, and/or since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art, see MPEP 2144.05 (thus, this clearly reads into the claimed “wherein the electric potential of the sample ranges from -10 V to +10 V”).
Further note, this limitations is an operational result caused by applying the bias RF power and/or DC power, thus variable operational result does not have patentable weight, see the MPEP citations in the previous OAs. Consequently, when an apparatus is capable of providing the bias RF power and/or DC power, it clearly reads into the limitation.

Regarding to Claim 6,
Claim 6 is rejected for substantially the same reason as claim 5 rejection above. Further, when the ground surface of the chamber of ‘093 is zero, the potential difference between the sample and the wall surface of the chamber also similarly obtained as the claim 5.

Regarding to Claim 20,
Claim 20 is rejected for substantially the same reason as claim 1 and/or claim 2 rejection above, because claim 20 has substantially the same limitations as the claim 1 and/or claim 2. Note some of claim 20 limitations use different words, but they are synonyms or broader terms than claim 1 and/or claim 2, thus they clearly reads into the teaching of the claim 1 and/or claim 2 limitations.

Regarding to Claim 21,
‘093 teaches a ground electrode 112 ([0022], note the ground electrode is a part of the chamber wall), and also Fig. 1 of ‘681 shows the chamber wall is grounded, therefore, a voltage is 0 (the claimed “wherein the electric potential of the inner wall of the processing chamber is 0 V”).
Further note a voltage in a plasma processing is affected by provided RF power and/or DC power, thus it is an operational result caused by applying the RF power, RF bias power and/or DC power, thus operational result does not have patentable weight, see the MPEP citations in the previous OAs.

Claims 1-3, 5-6 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over the Applicants Admitted Prior Art (hereafter AAPA) in view of ‘681.
Regarding to Claim 1, AAPA teaches:
configured to control the DC power source to apply a predetermined positive output voltage value to the first electrode and to apply a predetermined negative output voltage value to the second electrode during a plasma discharging period; control the DC power source to apply the first DC voltage to the first electrode and to apply the second DC voltage to the second electrode”, “such that the first DC voltage value and the second DC voltage value act in cooperation”, “during a 

The AAPA teaches but it does not have the mechanism to control the output voltages to the electrostatic chuck electrodes 109 and 110 during interruption of the plasma discharge by the control device 115 of the first embodiment ([0060]), thus the AAPA does not explicitly teach the other limitations (BOLD and ITALIC letter) of:
Claim 1: (1A) control the DC power source to apply the first DC voltage to the first electrode and to apply the second DC voltage to the second electrode such that the first DC voltage value and the second DC voltage value act in cooperation to reduce an absolute value of an electric potential difference between an electric potential of the sample and an electric potential present at an inner wall surface of said processing chamber during a time period which occurs within a discharge interruption time period, said discharge interruption time period occurring between two or more plasma discharging period, during which discharge interruption time period the radio frequency power source does not output radio frequency power;
(1B) wherein said time period is shorter than said discharge interruption time period and begins after the start of said discharge interruption time period and ends before the end of said discharge interruption time period,
(1C) wherein the first DC voltage is higher voltage than the predetermined positive output voltage value to the first electrode, and wherein the second DC voltage is higher voltage than the predetermined negative output voltage value to the second electrode.

However, the AAPA clearly acknowledged that an electric potential difference as indicated by 313 occurs between a wafer electric potential 311a and an inner wall surface electric potential 312a in the time period T2 during interruption of discharging of (d). There is a possibility that foreign substances are attracted and adhere to the wafer 103 due to the electric potential difference (Fig. 3, [0062], note the electric potential difference is maintained at a negatively lowered potential).

‘681 is analogous art in the field of plasma processing (abstract). ‘681 teaches a residual attracting force can be reduced to zero by applying DC voltages to the electrodes for a specific time after plasma extinction (Fig. 4, lines 38-44 of col. 11).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have controlled the DC power supplies of AAPA, so to apply higher voltages than the original voltage 301, 302 of the AAPA, during the time for the electric potential difference 313 within the discharge interruption this reads into the limitation of 1A and 1C), for the purpose of reducing the electric potential difference, thus preventing possibility that foreign substances are attracted and adhere to the wafer.

Further, Fig. 3 of AAPA clearly teaches the time for the electric potential difference 313 starts after the discharge interruption time period T2, but it is silent about when the time ends. However, as shown in (c) of Fig. 3 of AAPA and also in Fig. 5 of ‘681, the electrostatic attraction for the substrate needs to be a proper state before the plasma process starts.

Consequently, before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art that the higher DC voltages to reduce the potential difference 313, which provided into the AAPA after the discharge interruption time period T2 starts, needs to be back to the original voltages 301, 302, for the purpose of providing the normal substrate holding state before the following plasma processing step starts (this reads into the limitation of 1B).

Regarding to Claim 2,
Claim 2 is rejected for substantially the same reason as claim 1 rejection above, because claim 2 has substantially the same limitations as the claim 1. Note some of 

Regarding to Claim 3,
AAPA has the same DC power sources 112, 113 of the conventional processing apparatus, which is the same to the apparatus of Fig. 1 (Further, these commonly known structures are also proved in the apparatus of ‘093 above, see [0029], the claimed “wherein the DC power source is provided with a first DC power source and a second DC power source”); 

Regarding to Claim 5,
Fig. 3 of AAPA shows the potential of the wafer is changed. Further, as discussed in the claim 1 rejection above, DC voltages are applied to the electrodes to remove a residual attracting force after plasma extinction by removing a potential difference, and removing the potential difference is made by reducing the potential of the substrate on the electrodes to be close to zero (therefore, the DC voltage to remove residual attracting force is a result effective parameter to control potential difference from the substrate, thus the potential of the sample is also result effective parameter depending on applied to DC voltages).

Consequently, before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have found an optimum value of the potential of the sample to be close to zero, for the purpose of removing a 
Further note, this limitations is an operational result caused by applying the bias RF power and/or DC power, thus variable operational result does not have patentable weight, see the MPEP citations in the previous OAs. Consequently, when an apparatus is capable of providing the bias RF power and/or DC power, it clearly reads into the limitation.

Regarding to Claim 6,
Claim 6 is rejected for substantially the same reason as claim 5 rejection above. Further, when the grounded chamber of AAPA is zero, the potential difference between the wafer and the chamber wall also is similarly obtained as the claim 5.

Regarding to Claim 20,
Claim 20 is rejected for substantially the same reason as claim 1 and/or claim 2 rejection above, because claim 20 has substantially the same limitations as the claim 1 and/or claim 2. Note some of claim 20 limitations use different words, but they are synonyms or broader terms than claim 1 and/or claim 2, thus they clearly reads into the teaching of the claim 1 and/or claim 2 limitations.

Regarding to Claim 21,

Further note, a voltage in a plasma processing is affected by provided RF power and/or DC power, as shown in Fig. 3 of AAPA, thus it is an operational result caused by applying the RF power, RF bias power and/or DC power, thus operational result does not have patentable weight, see the MPEP citations in the previous OAs.

Response to Arguments
Applicant’s arguments filed on 11/24/2020 have been fully considered but they are not persuasive based on the previous ground of the rejection with ‘093, ‘364, and ‘681, and also are not convincing in light of the new ground of rejection with AAPA and ‘681 above.
In regards to the 35USC103 rejection, applicants argue that ‘681's suggestion "for a specific time after plasma extinction" applies to the time after the completion of plasma processing, not during a "discharge interruption time period occurring between two or more plasma discharging periods" as recited in Applicant's Claim 1. Thus, it is apparent that ‘681 is directed to a different arrangement than Applicant's claimed invention, see the page 18.
This argument is found not persuasive.
The examiner maintains the “for a specific time after plasma extinction" applies to the time after the completion of plasma processing, and also clearly applies to the “during a discharge interruption time period occurring between two or more plasma 
Emphasized again, plasma off in a single plasma processing step and plasma off in one of the multiple plasma processing steps, both are clearly interpreted as the completion of the plasma processing.

Applicants argue that ‘681’s timing arrangement is different from applicants’, because applying an ESC attraction voltage is longer than a plasma generation period and applying RF voltage is shorter than a plasma generation period, see the page 19.
This argument is found not persuasive.
The examiner still does not find a proper reason that why the “applying an ESC attraction voltage is longer than a plasma generation period and applying RF voltage is shorter than a plasma generation period” is different from the applicants’ feature.
As shown in the applicants’ Fig. 4, it is the same as the applicants’ feature. The applicants’ Fig. 4 shows applying DC power for the attraction voltage (see item “c”) is longer than a plasma discharging (see item “a”), and applying RF bias voltage (see item “b”) is shorter than a plasma discharging (see item “a”).

Applicants merely repeats each of the cited references does not teach the amended feature, however, the examiner considers they clearly reads into the feature, as discussed in the rejection above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIDEN Y LEE whose telephone number is (571)270-1440.  The examiner can normally be reached on M-F: 9am-5pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AIDEN LEE/           Primary Examiner, Art Unit 1718